Exhibit 10.1

 EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (this “Agreement”), is entered into on this 5th day of
March 2015, effective as of the 1st day of March, 2015 (“Effective Date”), by
and between Alan Greenstein (the “Executive”), and Latitude 360, Inc., a Nevada
corporation (the “Company”).

R E C I T A L S:

WHEREAS, the Company is a holding company with numerous subsidiaries engaged in
the business of developing restaurant and entertainment centers, which is a
facility with the following components: arcade, bowling, live theater, and
cinema, among others (“Restaurants”), in various locations and engages in other
activities in connection with the foregoing (the “Business”).

WHEREAS, the Company is desirous of employing the Executive and the Executive
desires to be employed by the Company upon the terms and provisions, and subject
to the conditions, set forth in this Agreement.

NOW, THEREFORE, in consideration of the mutual covenants and agreements of the
parties contained herein, and other good and valuable consideration, the receipt
and legal sufficiency of which are hereby acknowledged, the parties hereto agree
as follows:

1.                  Employment; Term.

 

(a)                Employment. The Company shall employ the Executive, and the
Executive shall accept employment by the Company, upon the terms and provisions,
and subject to the conditions, of this Agreement.

 

(b)               Term. The term of the Executive’s employment hereunder shall
commence on the Effective Date and shall terminate on the two (2) year
anniversary thereof (the “Employment Term”), unless terminated earlier by either
Party in accordance with the termination provisions of this Agreement. This
Agreement shall be automatically renewed for an additional two (2) year period
following the initial Employment Term, unless either party provides written
notice to the other party not less than sixty (60) days prior to the end of the
then-existing Employment Term, that such party does not desire the Employment
Term to automatically renew, in which event this Agreement shall terminate as of
the last day of the then-existing Employment Term.

 

2.                  Position and Duties.

 

(a)                Position. The Company shall employ the Executive, and the
Executive shall initially serve, as the Company’s Executive Vice President and
Chief Financial Officer. The Executive will perform all services and acts
reasonably necessary to fulfill the duties and responsibilities of his position
and will render such services on the terms set forth herein and will report to
the Company’s Board of Directors (the “Board”) and Chief Executive Officer. In
addition, the Executive will have such other executive and managerial powers and
duties with respect to the Company as may reasonably be assigned to him by the
Board and the Chief Executive Officer, to the extent consistent with his
position and status as set forth above.

 

(b)               Duties; Other Organizations. During the Employment Term, the
Executive agrees to devote his time and efforts on behalf of the Company as
requested by the Board, the Chief Executive Officer and required to competently,
diligently and effectively discharge all of his duties hereunder. Except as set
forth in Exhibit A hereto, during the Employment Term, the Executive will not
engage in any other employment or business activity or hold any office or
position in other companies or organizations that interferes with his
obligations under this Agreement, except the Executive shall not be prohibited
in any way from participating in such educational, welfare, social, religious,
charitable, civic, company board positions or other non-employment organizations
or activities as do not interfere with the employment hereunder and which do not
violate any of provisions of this Agreement. The Executive further agrees to
comply fully with all reasonable company policies as are from time to time in
effect during the Employment Term.

 

(c)                Investments. Nothing in this Agreement shall prohibit the
Executive from making any investments in the securities of any entity or
business enterprise; provided, however, that during the Employment Term, the
Executive shall not make any investments (other than “passive investments” as
defined below) in the securities of any entity or business enterprise which
engages in a business that competes directly with the Business. An investment
shall be considered a “passive investment” to the extent that such securities
(i) are actively traded on a United States national securities exchange, on any
of the NASDAQ markets, on the OTC Bulletin Board, or on any foreign securities
exchange, or owned through an investment in a mutual fund or targeted fund, and
(ii) represent, at the time such investment is made, less than five percent (5%)
of the aggregate voting power of such entity or business enterprise.

 

(d)               Adherence to Inside Information Policies. The Executive
acknowledges that the Company is a publically reporting and publically trading
Company and, as a result, has or will implement the inside information policies
designed to preclude its executives and those of its subsidiaries from violating
the federal securities laws by trading on material, non-public information or
passing such information on to others in breach of any duty owed to the Company,
and its subsidiaries/affiliates. The Executive agrees to abide the Company’s
inside information policies and execute all agreements that may be distributed
by the Company to its employees with respect to such policies.

 

3.                  Compensation.

 

(a)                Base Salary.

 

(i)                 Salary. For the services rendered by the Executive during
the Employment Term, the Company shall pay to the Executive an annual salary in
the amount of Two Hundred Fifty Thousand U.S. dollars (US$250,000.00) (the “Base
Salary”). Fifty Thousand (50,000) of the annual salary will be deferred until
the closing of a private or public offering of debt and/ or equity by the
Company, which yields gross proceeds to the Company (before any expenses) of not
less than $5 million.

 

 

Adjustment; Timing of Payments. The Board, in its discretion, may adjust the
Base Salary from time to time but, in no event will the Base Salary be less than
US$250,000. The Board shall review the Base Salary in order to consider an
increase in the Base Salary that may be commensurate with the size of the
Company’s business at that time and the Executive’s responsibilities in
connection therewith. The salary of the executive will be adjusted
proportionately to the adjustments of the other officers of the Company. The
Base Salary shall be payable in semi-monthly installments during the Employment
Term in accordance with the Company’s normal payroll procedures; provided,
however, that such payments shall be subject to any tax or other withholdings as
provided in Section 3(c) hereof.

(ii)               Stock Options. Options will be issued according to Exhibit A.

 

(b)               Performance Bonus. During the term, the Company from time to
time shall pay the Executive an annual bonus (the “Annual Bonus”). The Annual
Bonus shall be calculated as described in Exhibit B hereto. Any compensation
paid to the Executive as tge Annual Bonus shall be in addition to the Base
Salary, but shall be in lieu of participation in any other incentive, profit
sharing or bonus compensation program which the Company may maintain. All bonus
and benefit plans are subject to annual review and changes by the Company
relative to key strategic objectives for the year. The Annual Bonus shall be
paid within thirty days after receipt of audited financial statements by the
Company for the year for which such Annual Bonus is paid.

 

(c)                Expenses. In addition to any compensation set forth above,
the Company shall reimburse the Executive for all reasonable expenses incurred
in connection with the performance of the Executive’s duties under this
Agreement, provided that the Executive properly provides written accounting of
such expenses to the Company in accordance with company policy then in effect
from time to time, if any. The Executive shall submit any request for
reimbursement, at minimum, on a monthly basis within fifteen (15) calendar days
after the end of the month in which such expense was incurred. Any single
expense in excess of One Thousand U.S. dollars (US$1,000) must be pre-approved
by the Company in advance, and such approval shall not be unreasonably withheld.
Any expenses submitted for reimbursement that have not been pre-approved by the
Company shall be reimbursed at the sole discretion of the Company. All
reimbursements or advances shall be made in accordance with the policies and
procedures of the Company in effect at that time. The Company will provide
Executive with a Company Visa or Mastercard to be used for all travel expenses
incurred by Executive. Additionally, the Executive will receive a car allowance
of $500 per month.

 

(d)               Withholding or Deduction for Taxes. The Company shall have the
right to deduct from any cash payment under this Agreement any federal, state,
local or foreign taxes that the Company determines to be required by law to be
withheld with respect to such payment and any other amounts generally withheld
from compensation paid to salaried executives of the Company.

 

4.                  Benefits; Indemnification and D&O Insurance.

 

(a)                Certain Benefits. During the Employment Term, the Executive
may (subject to applicable eligibility requirements) participate in such
insurance, health and medical benefits as are generally made available to the
employees of the Company pursuant to such plans as are from time to time
maintained by the Company. The Executive acknowledges that his participation in
any benefit plan may require the Executive’s co-payment of a periodic premium as
a deduction from his salary.

 

(b)               Vacation. During each full year of the Employment Term, the
Executive shall be entitled to three (3) weeks of paid vacation. The Executive
shall take vacation at such time or times as the Executive desires based upon
the then current business needs and activities of the Company.

 

(c)                Other Benefits. During the Employment Term, the Executive
shall be entitled to receive such other benefits as may be provided to other
similarly-situated employees of the Company.

 

5.                  Covenant Not to Solicit.

 

(a)                No Solicitation. The Executive shall not, during the
Employment Term and the twelve ( 12 ) month period following the Employment Term
(the “Restriction Period”) directly or indirectly, solicit, entice, persuade,
induce or cause any employee, officer, manager, director, consultant, agent or
independent contractor of the Company to terminate his, her or its employment,
consultancy or other engagement by the Company to become employed by or engaged
by any individual, entity, corporation, partnership, association, or other
organization (collectively, “Person”) other than the Company, or approach any
such employee, officer, manager, director, consultant, agent or independent
contractor for any of the foregoing purposes, or authorize or assist in the
taking of any of such actions by any Person.

 

(b)               Prohibited Actions. The Executive shall not, during the
Restriction Period, directly or indirectly, solicit, entice, persuade, induce or
cause:

 

(i)                 any Person who either was a customer of the Company at any
time during the Employment Term or is a customer of the Company at any time
during the Restriction Period; or

 

(ii)               any lessee, vendor or supplier to, or any other Person who
had or has a business relationship with, the Company at any time during the
Employment Term or the Restriction Period;

 

(the Persons referred to in items (i) and (ii) above, collectively, the
“Prohibited Persons”) to enter into a business relationship with any other
Person for the same or similar services, activities or goods that any such
Prohibited Person purchased from, was engaged in with or provided to, the
Company, without the prior approval of the Company, or to reduce or terminate
such Prohibited Person’s business relationship with the Company; and the
Executive shall not, directly or indirectly, approach any such Prohibited Person
for any such purpose, or authorize or assist in the taking of any of such
actions by any Person.

 

(c)                Terms. For purposes of this Section 5, the terms “employee”,
“consultant”, “agent”, and “independent contractor” shall include any Persons
with such status at any time during the six (6) months preceding any
solicitation in question.

 

6.                  Non-Competition. Except as otherwise provided in this
Agreement, during the Employment Term and the Restriction Period, the Executive
shall not, anywhere within the Restricted Territory, as hereinafter defined,
directly or indirectly, alone or in association with any other Person, directly
or indirectly, (i) acquire, or own in any manner, any interest in any Person
that engages in the Business or that engages in any business, activity or
enterprise that competes with the Business (for purposes of clarity,
specifically other restaurants); or (ii) be interested in (whether as an owner,
director, officer, partner, member, lender, shareholder, vendor, consultant,
employee, advisor, agent, independent contractor or otherwise), or otherwise
participate in the management or operation of, any Person that engages in any
business, activity or enterprise that competes with the Business (for purposes
of clarity, specifically other restaurants). For purposes hereof, Restricted
Territory shall mean the entire geographic area of the United States.

 

7.                  Protection of Confidential Information. The Executive
acknowledges that prior to the Employment Date the Executive has had access to,
and during the course of the Executive’s employment hereunder will have access
to, significant Confidential Information (defined below). During the Restriction
Period (i) the Executive shall maintain all Confidential Information in strict
confidence and shall not disclose any Confidential Information to any other
Person, except as necessary in connection with the performance of the
Executive’s duties and obligations under this Agreement, and (ii) the Executive
shall not use any Confidential Information for any purpose whatsoever except in
connection with the performance of the Executive’s duties and obligations under
this Agreement. Nothing in this Section 7 will prohibit the disclosure of any
Confidential Information which is required to be disclosed by the Executive in
connection with any court action or any proceeding before any judicial or
similar authority or under any applicable law or regulation, provided that to
the extent practicable no disclosure shall be made until the Executive shall
give sufficient prior notice to the Company of the intention to disclose such
Confidential Information so that the Company may contest the need for
disclosure, and the Executive will cooperate with the Company in connection with
any such proceeding..

 

For purposes of this Agreement, “Confidential Information” shall mean any and
all information pertaining to the Company and the Business, whether such
information is in written form or communicated orally, visually or otherwise,
that is proprietary, non-public or relates to any trade secret, including, but
not limited to, (i) information, observations and data obtained by the Executive
while employed by the Company concerning the Business, (ii) products or
services, (iii) fees, costs and pricing structures, (iv) designs, (v) analyses,
(vi) drawings, photographs and reports, (vii) computer software, including
operating systems, applications and program listings, (viii) flow charts,
manuals and documentation, (ix) data bases, (x) accounting and business methods,
(xi) inventions, devices, new developments, methods and processes, whether
patentable or un-patentable and whether or not reduced to practice, (xii)
customers, suppliers, clients and customer, supplier and client lists, (xiii)
other copyrightable works, (xiv) marketing plans and trade secrets, and (xv) all
similar and related information in whatever form. Notwithstanding the foregoing,
“Confidential Information” shall not include information that (i) is or becomes
generally available to, or known by, the public through no fault of the
Executive, or (ii) is independently acquired or developed by the Executive
without violating any of his obligations under this Agreement.

 

8.                  Inventions. The Executive shall disclose promptly to the
Company any and all conceptions and ideas for inventions, improvements, and
valuable discoveries, whether patentable or not, which are conceived or made by
the Executive solely or jointly with another during the Employment Term and
which are related to the Business or activities of the Company. The Executive
hereby assigns and agrees to assign all his interest therein to Company or its
nominee. Whenever requested by the Company, the Executive shall execute any and
all applications, assigns or other instruments that the Company shall deem
necessary to apply for and obtain letters of patents or trade or service mark
registrations in the United States or any foreign country or to otherwise
protect the Company’s interest therein. These obligations shall continue beyond
termination of employment with respect to inventions, improvements and valuable
discoveries, whether patentable or not, conceived, made or acquired by the
Executive during the period of employment or within one year thereafter, and
shall be binding upon the Executive’s heirs, assigns, executors, administrators
and other legal representatives.

 

9.                  Return of Property. All correspondence, reports, charts,
products, records, designs, patents, plans, manuals, sales and marketing
material, memorandum, advertising materials, customer lists, distributor lists,
vendor lists, telephones, beepers, portable computers, and any other such data,
information or property collected by or delivered to the Executive by or on
behalf of the Company, their representatives, customers, suppliers or others and
all other materials compiled by the Executive which pertain to the business of
the Company shall be and shall remain the property of the Company and shall be
delivered to the Company promptly upon its request at any time and without
respect upon completion or other termination of the Executive’s employment
hereunder for any reason.

 

10.              Representations of the Executive. The Executive represents and
warrants to the Company that he is not subject to any restriction or
non-competition covenant in favor of a former employer or any other person or
entity, and that the execution of this Agreement by the Executive and his
provision of services to the Company and the performance of his obligations
hereunder will not violate or be a breach of any agreement with a former
employer or any other person or entity. Further, the Executive agrees to
indemnify the Company for any claim, including but not limited to attorneys’
fees and expenses of investigation, by any such third party that such third
party may now have or may hereafter have against the Company based upon any
noncompetition agreement, invention or secrecy agreement between the Executive
and such third party.

 

11.              Certain Additional Agreements.

 

(a)                Legitimate Interest. The Executive agrees that it is a
legitimate interest of the Company and reasonable and necessary for the
protection of the goodwill and business of the Company, which are valuable to
the Company, that the Executive make the covenants contained in Sections 5, 6,
7, 8, and 9 (the “Selected Covenants”).

 

(b)               Holding Company. The Executive acknowledges that the Company
is a holding company and therefore, the Executive acknowledges and agrees that
all references to “the Company” in the Selected Covenants shall refer to the
Company, its parent, if any, and each of the Company’s subsidiaries which may
exist or be proposed at any time during the Restricted Period.

 

(c)                Fair and Reasonable. The parties acknowledge that (i) the
type and periods of restriction imposed in the Selected Covenants are fair and
reasonable and are reasonably required to protect and maintain the proprietary
and other legitimate business interests of the Company, as well as the goodwill
associated with the Business conducted by the Company, (ii) the Business
conducted by the Company extends throughout the United States, and (iii) the
time, scope, geographic area and other provisions of the Selected Covenants have
been specifically negotiated by sophisticated commercial parties with the
opportunity to be represented by experienced legal counsel.

 

(d)               Illegality. In the event that any covenant contained in this
Agreement, including, without limitation, any of the Selected Covenants shall be
determined by any court of competent jurisdiction to be illegal, invalid or
unenforceable by reason of its extending for too great a period of time or over
too great a geographical area or by reason of its being too extensive in any
other respect, (i) such covenant shall be interpreted to extend over the maximum
period of time for which it may be legal, valid and enforceable, as applicable,
and/or over the maximum geographical area as to which it may be legal, valid and
enforceable, as applicable, and/or to the maximum extent in all other respects
as to which it may be legal, valid and enforceable, as applicable, all as
determined by such court making such determination, and (ii) in its reduced
form, such covenant shall then be legal, valid and enforceable, as applicable,
but such reduced form of covenant shall only apply with respect to the operation
of such covenant in the particular jurisdiction in or for which such
adjudication is made. It is the intention of the parties that such covenants
shall be enforceable to the maximum extent permitted by applicable law.

 

12.              Specific Performance. The Executive acknowledges that any
breach or threatened breach of the covenants contained in the Selected Covenants
will cause the Company material and irreparable damage, the exact amount of
which will be difficult to ascertain and that the remedies at law for any such
breach or threatened breach will be inadequate. Accordingly, the Executive
agrees that the Company shall, in addition to all other available rights and
remedies (including, but not limited to, seeking such damages as either of them
can show it has sustained by reason of such breach), be entitled to specific
performance and injunctive relief in respect of any breach or threatened breach
of any of the Selected Covenants, without being required to post bond or other
security and without having to prove the inadequacy of the available remedies at
law or irreparable harm. 

 

13.              Termination.

 

(a)                Death or Incapacity. In the event of the death or Incapacity
(defined below) of the Executive during the Employment Term, the Executive’s
employment hereunder shall automatically terminate as of the next one year
anniversary of the Agreement; provided, however, that the Executive’s estate or
legal representative, as the case may be, shall be entitled to receive, and the
Company shall pay the Executive’s estate or legal representative, as the case
may be, in accordance with its normal payroll procedures, (i) any Base Salary
vested and owing to the Executive hereunder through the date of death or
incapacity ; and (ii) any business expenses which were properly reimbursable to
the Executive pursuant to Section 3 hereof, through the date of death. The
Executive shall be entitled to no further payment upon such termination.

 

For purposes of this Agreement, “Incapacity” shall mean the Executive’s
inability to perform his duties and obligations hereunder on account of illness
or other impairment for a period of more than ninety (90) days or such longer
period as proscribed by applicable law, as determined by the Board.

 

(b)               Voluntary. The Executive shall have the right to terminate
this Agreement at any time for any reason upon thirty (30) days prior written
notice to the Company. In the event this Agreement is terminated voluntarily by
the Executive, then the Executive shall be entitled to receive (i) the Base
Salary owing to the Executive hereunder through the date of termination; and
(ii) any business expenses which were properly reimbursable to the Executive
pursuant to Section 3(b) hereof through the date of termination. The Executive
shall be entitled to no further payment upon such termination.

 

(c)                For Cause. The Company shall have the right to terminate the
Executive’s employment under this Agreement at any time for Cause (defined
below) upon written notice to the Executive. In the event the Executive’s
employment hereunder is terminated by the Company for Cause, the Executive shall
be entitled to receive, and the Company shall pay the Executive in accordance
with its normal payroll procedures, (i) the Base Salary owing to the Executive
hereunder through the date of termination as set forth in the written notice;
and (ii) any business expenses which were properly reimbursable to the Executive
pursuant to Section 3(b) hereof through the date of termination. The Executive
shall be entitled to no further payment upon such termination. The Executive
acknowledges and agrees that each of the factors which comprise the definition
of “Cause” constitutes, on an individual basis, adequate and sufficient grounds
for termination of the Executive’s employment with the Company.

 

For purposes of this Agreement, “Cause” shall mean:

 

(i)                 The commission of any act of dishonesty by the Executive
with respect to the Company, including, but not limited to, misappropriation of
funds or any property of the Company, gross negligence, or violation of the
Company’s rules or policies in the performance of the Executive’s duties
hereunder;

(ii)               The Executive’s refusal, in the sole discretion of the
Company, to perform assigned legal and reasonable duties and responsibilities as
assigned by the Company; and the Executive’s failure to cure such breach within
thirty(30) days after the Executive’s receipt of written notice with respect
thereto.

(iii)             Any breach by the Executive of any covenant, condition or term
contained in this Agreement or any other written agreement(s) the Executive may
from time to time have with the Company, and the Executive’s failure to cure
such breach within thirty (30) days of the Executive’s receipt of written notice
with respect thereto;

(iv)             Any illegal drug or illegal substance use or abuse, any
addiction or substantial dependence on the part of the Executive on any legal or
illegal drug, legal or illegal substance or alcohol that, in the Board’s
determination, impairs, or could reasonably be expected to impair, the
performance of the Executive’s duties or obligations as set forth in this
Agreement, or which is, or could reasonably be expected to become, materially
injurious to the reputation or business of the Company, other than the proper
use of medication prescribed by a doctor;

 

(v)               Any conviction of the Executive of, or no contest plea by the
Executive to, a crime which is a felony or a misdemeanor involving an act of
moral turpitude, or a misdemeanor committed in connection with his employment by
the Company; and

(vi)             Engagement in any conduct or behavior that in the reasonable
judgment of the Company would impair or otherwise materially adversely affect
the business or reputation of the Company.

(d)               Without Cause. The Company shall have the right to terminate
the Executive’s employment hereunder without Cause at any time upon thirty (30)
days prior written notice to the Executive. For purposes of clarity, in the
event the Executive is terminated other than for Cause by the Company, such
termination shall be deemed to be without Cause for purposes hereof.

 

(i)                 If the Company terminates the Executive’s employment
hereunder without Cause, the Executive shall be entitled to receive, and the
Company shall pay the Executive, in accordance with the Company’s normal payroll
procedures, (i) the Base Salary owed to the Executive through date of
termination, plus six (6) months annual Base Salary and health insurance plus
(ii) any accrued or earned benefits owed to the Executive such as vacation or
PTO and (iii) any business expenses which were properly reimbursable to the
Executive pursuant to Section 3(b) hereof through the date of termination. The
Executive shall be entitled to no further payment upon such termination..

 

If the Executive is terminated “without cause” as the result of a” “Change in
Control”, the Executive shall be entitled to receive, and the Company shall pay
the Executive, in accordance with the Company’s normal payroll procedures, (i)
the Base Salary owed to the Executive through date of termination, plus (ii) the
greater of one year’s base salary or the base annual salary times the remaining
years left on his/her employment agreement plus (iii) twelve (12) months of
health insurance, accrued benefits earned or accrued (vacation) and (iv) any
business expenses which were properly reimbursable to the Executive pursuant to
Section 3(b) hereof through the date of termination.

 

For purposes of this Agreement, “Change in Control” shall mean the occurrence of
any of the following:

 

(i) a tender offer or exchange offer made and consummated for ownership of
Company stock representing 50% or more of the combined voting power of the
Company’s outstanding securities;

 

(ii) the sale or transfer of substantially all of the Company’s assets to
another corporation which is not a wholly-owned subsidiary of the Company;

 

(iii) any merger or consolidation of the Company with another corporation, where
less than 30% of the outstanding voting shares of the surviving or resulting
corporation are owned in the aggregate by the Company’s former shareholders; or

 

(iv) any tender offer, exchange offer, merger, sale of assets and/or contested
election which results in a total change in the composition of the Company’s
Board.



 

14.              Indemnification. The Company agrees that if the Executive is
made a party or is threatened to be made a party, or is required to appear as a
witness to any action, suit or proceeding, whether civil, criminal,
administrative or investigative (a “Proceeding”), by reason of the fact that he
is or was a director or officer of the Company, the Executive shall be
indemnified and held harmless by the Company (unless the Executive’s actions or
omissions constitute gross negligence or willful misconduct) to the fullest
extent authorized by law, as the same exists or may hereafter be amended,
against all costs and expenses incurred or suffered by the Executive in
connection therewith, and such indemnification shall continue as to the
Executive even if the Executive has ceased to be an officer, director or agent,
or is no longer employed by the Company and shall inure to the benefit of the
Executive’s heirs, executors and administrators. The Executive agrees to fully
cooperate with the Company should any Proceeding commence and the Company shall
reimburse the Executive for any reasonable expenses incurred in connection
therewith at the Company’s request.

 

15.              Miscellaneous.

 

(a)                Notices. All notices, demands, consents, requests,
instructions and other communications to be given or delivered or permitted
under or by reason of the provisions of this Agreement or in connection with the
transactions contemplated hereby shall be in writing and shall be deemed to be
delivered and received by the intended recipient as follows: (i) if personally
delivered, on the business day of such delivery (as evidenced by the receipt of
the personal delivery service), (ii) if mailed certified or registered mail
return receipt requested, four (4) business days after being mailed, (iii) if
delivered by overnight courier (with all charges having been prepaid), on the
business day of such delivery (as evidenced by the receipt of the overnight
courier service of recognized standing), or (iv) if delivered by facsimile
transmission, on the business day of such delivery if sent by 5:00 p.m. in the
time zone of the recipient, or if sent after that time, on the next succeeding
business day (as evidenced by the printed confirmation of delivery generated by
the sending party’s facsimile machine). If any notice, demand, consent, request,
instruction or other communication cannot be delivered because of a changed
address of which no notice was given (in accordance with this Section 15(a)), or
the refusal to accept same, the notice, demand, consent, request, instruction or
other communication shall be deemed received on the second business day the
notice is sent (as evidenced by a sworn affidavit of the sender). All such
notices, demands, consents, requests, instructions and other communications will
be sent to the addresses set forth in the preamble to this agreement or to such
other address as any party may specify by notice given to the other party in
accordance with this Section 15(a).

 

(b)               Amendment. This Agreement may not be modified, amended,
altered or supplemented, except by a written agreement executed by each of the
parties hereto.

 

(c)                Entire Agreement. This Agreement contains the entire
understanding and agreement of the parties relating to the subject matter hereof
and supersedes all prior and/or contemporaneous understandings and agreements of
any kind and nature (whether written or oral) among the parties with respect to
such subject matter, all of which are merged herein.

 

(d)               Waiver. Any waiver by a party hereto of any breach of or
failure to comply with any provision or condition of this Agreement by any other
party hereto shall not be construed as, or constitute, a continuing waiver of
such provision or condition, or a waiver of any other breach of, or failure to
comply with, any other provision or condition of this Agreement, any such waiver
to be limited to the specific matter and instance for which it is given. No
waiver of any such breach or failure or of any provision or condition of this
Agreement shall be effective unless in a written instrument signed by the party
granting the waiver and delivered to the other party hereto in the manner
provided for hereunder in Section 15(a). No failure or delay by any party to
enforce or exercise its rights hereunder shall be deemed a waiver hereof, nor
shall any single or partial exercise of any such right or any abandonment or
discontinuance of steps to enforce such rights, preclude any other or further
exercise thereof or the exercise of any other right.

 

16.              Governing Law; Jurisdiction.

 

(a)                Governing Law. This Agreement shall be governed by and
construed in accordance with the laws of the State of Florida applicable to
agreements made and to be performed in that state, without regard to any of its
principles of conflicts of laws or other laws that would result in the
application of the laws of another jurisdiction.

 

(b)               Jurisdiction. Each of the parties unconditionally and
irrevocably consents to the exclusive jurisdiction of the state or federal
courts of the State of Florida, County of Duval with respect to any suit, action
or proceeding arising out of or relating to this Agreement, and each of the
parties hereby unconditionally and irrevocably waives any objection to venue in
any such court or to assert that any such court is an inconvenient forum, and
agrees that service of any summons, complaint, notice or other process relating
to such suit, action or other proceeding may be effected in the manner provided
in Section 15(a) hereof. Each of the parties hereby unconditionally and
irrevocably waives the right to a trial by jury in any such action, suit or
other proceeding.

 

17.              Binding Effect, No Assignment, etc. This Agreement shall be
binding upon and shall inure to the benefit of the parties hereto and their
respective legal representatives, heirs, estate, successors and permitted
assigns. Neither this Agreement nor any right, interest or obligation hereunder
may be assigned by any party hereto without the prior written consent of the
other party, and any attempt to do so shall be void and of no force and effect,
except (i) assignments and transfers by operation of law and (ii) that the
Company may assign any or all of its respective rights, interests and
obligations hereunder to any purchaser of a majority of the issued and
outstanding capital stock of the Company or a substantial part of the assets of
the Company.

 

18.              Third Parties. Nothing herein is intended or shall be construed
to confer upon or give to any Person, other than the parties hereto (or persons
set forth in Section 17), any rights, privileges or remedies under or by reason
of this Agreement.

 

19.              Headings. The section headings contained in this Agreement are
inserted for reference purposes only and shall not affect in any way the
meaning, construction or interpretation of this Agreement. Any reference to the
masculine, feminine, or neuter gender shall be a reference to such other gender
as is appropriate. References to the singular shall include the plural and vice
versa.

 

20.              Counterparts. This Agreement may be executed in two (2) or more
counterparts (including by facsimile signature, which shall constitute a legal
and valid signature), and by the different parties hereto in separate
counterparts, each of which when executed shall be deemed to be an original, and
all of which, when taken together, shall constitute one and the same document.
This Agreement shall become effective when one or more counterparts, taken
together, shall have been executed and delivered by all of the parties.

 

21.              Section 409A Compliance.

 

(a)                General. It is the intention of both the Company and the
Executive that the benefits and rights to which the Executive could be entitled
pursuant to this Agreement comply with Section 409A of the Internal Revenue Code
of 1986, as amended (the “Code”) and the federal income tax regulations
promulgated by the U.S. Department of Treasury, or any amendment or successor
provision to such regulations, pursuant to or in interpretation of the Code and
other guidance promulgated or issued thereunder (“Section 409A”), to the extent
that the requirements of Section 409A are applicable thereto, and the provisions
of this Agreement shall be construed in a manner consistent with that intention.
If the Executive or the Company believes, at any time, that any such benefit or
right that is subject to Section 409A does not so comply, it shall promptly
advise the other and shall negotiate reasonably and in good faith to amend the
terms of such benefits and rights such that they comply with Section 409A (with
the most limited possible economic effect on the Executive and on the Company).

 

(b)               Distributions on Account of Separation from Service. If and to
the extent required to comply with Section 409A, no payment or benefit required
to be paid under this Agreement on account of termination of the Executive’s
employment shall be made unless and until the Executive incurs a “separation
from service” within the meaning of Section 409A.

 

(c)                6 Month Delay for Specified Executives.

 

(i)                 If the Executive is a “specified employee”, then no payment
or benefit that is payable on account of the Executive’s “separation from
service”, as that term is defined for purposes of Section 409A, shall be made
before the date that is six months after the Executive’s “separation from
service” (or, if earlier, the date of the Executive’s death) if and to the
extent that such payment or benefit constitutes deferred compensation (or may be
nonqualified deferred compensation) under Section 409A and such deferral is
required to comply with the requirements of Section 409A. Any payment or benefit
delayed by reason of the prior sentence shall be paid out or provided in a
single lump sum at the end of such required delay period in order to catch up to
the original payment schedule.

 

(ii)               For purposes of this provision, the Executive shall be
considered to be a “specified employee” if, at the time of his or her separation
from service, the Executive is a “key employee”, within the meaning of Section
416(i) of the Code, of the Company (or any person or entity with whom the
Company would be considered a single employer under Section 414(b) or Section
414(c) of the Code) any stock in which is publicly traded on an established
securities market or otherwise.

 

(d)               No Acceleration of Payments. Neither the Company nor the
Executive, individually or in combination, may accelerate any payment or benefit
that is subject to Section 409A, except in compliance with Section 409A and the
provisions of this Agreement, and no amount that is subject to Section 409A
shall be paid prior to the earliest date on which it may be paid without
violating Section 409A.

 

(e)                Treatment of Each Installment as a Separate Payment. For
purposes of applying the provisions of Section 409A to this Agreement, each
separately identified amount to which the Executive is entitled under this
Agreement shall be treated as a separate payment. In addition, to the extent
permissible under Section 409A, any series of installment payments under this
Agreement shall be treated as a right to a series of separate payments.

(f)                Taxable Reimbursements.

 

(i)                 Any reimbursements by the Company to the Executive of any
eligible expenses under this Agreement that are not excludable from the
Executive’s income for Federal income tax purposes (the “Taxable
Reimbursements”) shall be made by no later than the last day of the taxable year
of the Executive following the year in which the expense was incurred.

 

(ii)               The amount of any Taxable Reimbursements, and the value of
any in-kind benefits to be provided to the Executive, during any taxable year of
the Executive shall not affect the expenses eligible for reimbursement, or
in-kind benefits to be provided, in any other taxable year of the Executive.

 

(iii)             The right to Taxable Reimbursement shall not be subject to
liquidation or exchange for another benefit.

 

(g)               No Guaranty of 409A Compliance. Notwithstanding the foregoing,
the Company does not make any representation to the Executive that the payments
or benefits provided under this Agreement are exempt from, or satisfy, the
requirements of Section 409A, and the Company shall have no liability or other
obligation to indemnify or hold harmless the Executive or any beneficiary of the
Executive for any tax, additional tax, interest or penalties that the Executive
or any beneficiary of the Executive may incur in the event that any provision of
this Agreement, or any amendment or modification thereof, or any other action
taken with respect thereto, is deemed to violate any of the requirements of
Section 409A.

 

 

 

[Signature Page Follows]

 

 

 

 

 



 

 

 

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first above written.

 

 

COMPANY

 

Latitude 360, Inc.

 

 

By: /s/ Brent W. Brown

Brent W. Brown, Chief Executive Officer

 

 

 

EXECUTIVE

 

/s/ Alan Greenstein

Alan Greenstein

 

 

 

 

 

 

 

 

 

 

 

 



 

 

  

 

 

Exhibit A

 

Stock Options Schedule:

 

·300,000 Stock Options at signing of agreement.

o150,000 will vest at signing of the Employment agreement

o150,000 will vest on the 1 year anniversary of the Agreement.

·300,000 Stock Options issued and will vest upon Company filing the S-1

·300,000 Stock Options issued and will vest at the pricing of the Company’s Re-
IPO

·350,000 Stock Options on 2 year employment anniversary

 

 

 

 

 

 



 

 

 

 

Exhibit B

 

Annual Bonus will be determined as provided below for the Employment Term. The
Executive shall be entitled to an Annual Bonus based on the achievement of
certain actual Earnings before Interest, Taxes, Depreciation and Amortization
(“EBITDA”

 

 

Percent of Target EBITDA Bonus Available as Percent of Base Salary 90%-99% 10%
100%-109% 20% 109%-119% 35% 120% or more 50%

 

 

The Executive shall only be eligible to receive the Annual Bonus if the
Executive us employed by the Company on December 31st of the year for which the
Annual Bonus is to be paid. In the event of the first year of Employment Term is
not a full calendar year, the Executive shall only be entitled to a pro-rated
amount of the Annual Bonus.

 

The CEO and Board of Directors have the right to approve an annual bonus in
excess of 50% if so desired.

 

 

 

 

 